Court of Appeals, State of Michigan

                                            ORDER
                                                                        Michael F. Gadola
In re Newman Minors                                                       Presiding Judge

Docket No.   329063/329076                                              Deborah A. Servitto

LC No.       15-000074 NA                                               Douglas B. Shapiro
                                                                          Judges


              The Court orders that the September 22, 2016 op1mon is hereby VACATED, and
a new opinion is attached.




                      A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                              SEP 29 2016
                                     Date